AMENDMENT NO. 1

This Amendment No. 1 (this “Amendment”), dated as of May 6, 2005, is entered
into by and between PACIFIC BIOMETRICS, INC., a Delaware corporation (the
“Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus”),
for the purpose of amending the terms of the Secured Convertible Term Note,
dated January 31, 2005 (as amended, modified and/or supplemented from time to
time, the “Term Note”) issued by the Company to Laurus. Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Term Note.

WHEREAS, the Company and Laurus have agreed to make certain changes to the Term
Note as set forth herein; and

WHEREAS, in consideration of the agreements and amendments set forth herein and
in Amendment No. 2, dated as of May 6, 2005 between the Company and Laurus
amending the Secured Convertible Term Note issued by the Company to Laurus on
May 28, 2004, the receipt of which is hereby acknowledged, the Company has
agreed to issue an additional common stock purchase warrant to Laurus to
purchase up to 1,000,000 shares of the Common Stock of the Company (the “New
Warrant”);

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Laurus and the Company hereby agree that the date “January 31, 2008 set forth
in the first paragraph of the Term Note shall be deleted in its entirety and the
date “January 31, 2009” shall be inserted in lieu thereof.

2. Laurus and the Company hereby agree that the principal portion of each
Monthly Amount due on the first business day of each month occurring on and
after August 1, 2005 but prior to August 1, 2006 shall be deferred and instead
paid on the first business day of each month commencing on February 1, 2008 and
on each consecutive month thereafter through and including January 1, 2009. For
the avoidance of doubt, the remaining principal balance shall be paid to Laurus
on the Maturity Date as amended hereby.

3. This Amendment shall be effective as of the date hereof following (i) the
execution and delivery of same by each of the Company and Laurus and (ii) the
execution and delivery of the New Warrant by the Company to Laurus.

4. Except as specifically set forth in this Amendment, there are no other
amendments to the Term Note and all of the other forms, terms and provisions of
the Term Note remain in full force and effect.

5. The Company hereby represents and warrants to Laurus that as of the date
hereof, after giving effect to this Amendment, (i) no Event of Default exists
and is continuing and (ii) all representations, warranties and covenants made by
Company in connection with the Term Note are true, correct and complete and all
of Company’s and its Subsidiaries’ covenant requirements have been met.

6. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.

• * * *

1

IN WITNESS WHEREOF, each of the Company and Laurus has caused this Amendment to
be effective and signed in its name effective as of the date set forth above.

PACIFIC BIOMETRICS, INC.

     
By:
  /s/ Ronald R. Helm
 
   
Name:
Title:
  Ronald R. Helm
Chief Executive Officer



      LAURUS MASTER FUND, LTD.

     
By:
  ../s/
 
   
Name:
 

Title:
 

 
   

2